Citation Nr: 1312170	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  03-08 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a hiatal hernia, to include as secondary to peptic ulcer disease.  

2.  Entitlement to a disability rating in excess of 10 percent for post-traumatic headaches.  

3.  Entitlement to a compensable disability rating for bilateral hearing loss.  

4.  Entitlement to an effective date earlier than November 30, 2001, for the grant of service connection for post-traumatic headaches.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to June 1957.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Reno, Nevada and Denver, Colorado.  Jurisdiction of the Veteran's claims file is currently at the Denver, Colorado RO.  

In March 2013 correspondence to VA, the Veteran's representative indicated that the Veteran had revoked his Power of Attorney for his private attorney.  He has since requested that Disabled American Veterans (DAV) represent him in these matters before the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In January 2004, the Veteran appeared and testified at a Travel Board hearing in Las Vegas, Nevada, before a Veterans Law Judge (VLJ).  In February 2013, the Veteran was most recently informed that the VLJ who held the hearing has since retired.  

Because that VLJ is no longer at the Board, the Veteran is entitled to another hearing with a VLJ who will decide his appeal.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2012). 

He was informed that he had a right to another hearing, and in March 2013, the current representative (DAV) requested that the Veteran be scheduled for either a Travel Board or videoconference hearing.  

The Board is aware that not all the issues on appeal were heard by the January 2004 VLJ.  In the March 2013 letter from the Veteran's representative, there is no indication that the Veteran wishes to limit his hearing testimony just to the hiatal hernia claim.  In fact, there is a notation from the representative indicating that the Veteran wishes that the representative have an opportunity to review the claims file and assist him during his hearing.  As such, the Veteran will be afforded the opportunity to provide testimony on all the issues on appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

Schedule the Veteran for a videoconference or Travel Board hearing before a VLJ.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



